Case 4:18-cv-00247-ALM Document 92-5 Filed 07/12/19 Page 1 of 5 PageID #: 1697
                                                                                   FILED
                                                                                     Dec 18, 2018
                BEFORE THE DISTRICT 14 GRIEVANCE COMMITTEE
                          EVIDENTIARY PANEL 14-2
                            STATE BAR OF TEXAS

COMMISSION FOR LAWYER                             §
DISCIPLINE,                                       §
Petitioner                                        §                                 Dallas Office
                                                  §                            Chief Disciplinary Counsel
V.                                                §            CASE NO. 201707583
                                                  §
JASON LEE VAN DYKE,                               §
Respondent                                        §

                     THIRD AMENDED EVIDENTIARY PETITION

       COMES NOW, the Commission for Lawyer Discipline (Petitioner), and would

respectfully show the following:

                                             I. Parties

       Petitioner is a committee of the State Bar of Texas. JASON LEE VAN DYKE, State Bar

No. 24057426 (Respondent), is an attorney licensed to practice law in the State of Texas.

Respondent may be served with process at 108 Durango Drive, Crossroads, Texas 76277, or

wherever he may be found.

                                   II. Jurisdiction & Venue

       This Disciplinary Proceeding is brought pursuant to the State Bar Act, TEX. GOV’T.

CODE ANN. Sec. 81.001, et seq., the Texas Disciplinary Rules of Professional Conduct, and the

Texas Rules of Disciplinary Procedure. The complaint that forms the basis of this Disciplinary

Proceeding was filed by Thomas C. Retzlaff on or after January 1, 2004. Venue is proper in

Denton County, Texas, pursuant to Rule 2.11(B) of the Texas Rules of Disciplinary Procedure,

because Denton County is the county of Respondent’s principal place of practice.




                          Third Amended Evidentiary Petition – Van Dyke.7583
                                            Page 1 of 5

                                                              Exhibit 5
Case 4:18-cv-00247-ALM Document 92-5 Filed 07/12/19 Page 2 of 5 PageID #: 1698



                                  III. Professional Misconduct

       The acts and omissions of Respondent as alleged below, constitute professional

misconduct.

                                     IV. Factual Allegations

       On or about March 28, 2018, Respondent filed a lawsuit against Complainant, Thomas C.

Retzlaff (Complainant), in retaliation for Retzlaff filing a grievance against Respondent. Further,

beginning in or around March 2018, Respondent repeatedly told Complainant to kill himself and

made multiple threats of physical violence to Retzlaff, thereby committing criminal acts that

reflect adversely on Respondent’s honesty, trustworthiness or fitness as a lawyer. The threats

Respondent made to the Complainant and/or criminal acts committed by Respondent include but

are not limited to the following: 1) Respondent threatened Complainant, “No more lawsuit. See

you this weekend with my rifle”; 2) Respondent threatened Complainant, “If you do not stop

calling my clients, I will make you suffer. Better watch your back Tom”; 3) Respondent

threatened Complainant, “Did you know that, when I strangle you, that you could be conscious

to feel all of that pain for up to three minutes before brain death occurs? What kind of vegetable

would you like to be for the rest of your life? How about a turnip?”; 4) Respondent threatened

Complainant, “lol. you are a dead man. enjoy it while it lasts”; 5) Respondent threatened

Complainant, “I can’t wait to see your fat ass on the other end of my scope. Did you know that a

190 grain 300 Winchester Magnum round travels at approximately 2,800 feet per second?”; 6)

Respondent threatened Complainant, “What do you want on your polished rock, Tom? I’m

coming for you. Sure as God’s vengeance I’m coming. Nobody will ever be harassed by you

again. You’re taking a dirt nap”; 7) Respondent threatened Complainant, “you better have your

will made out Thomas. Im (sic) coming for YOU!”; 8) Respondent threatened Complainant,



                           Third Amended Evidentiary Petition – Van Dyke.7583
                                             Page 2 of 5
Case 4:18-cv-00247-ALM Document 92-5 Filed 07/12/19 Page 3 of 5 PageID #: 1699



“You are a dead man”; 9) Respondent told Complainant, “[y]ou should kill yourself”; 10)

Respondent told Complainant, “[k]ill yourself, Tom”; 11) Respondent told Complainant “[g]o

kill yourself”; 12) Respondent threatened Complainant, “[y]ou should kill yourself”; and, 13)

Respondent told Complainant, “[k]eep digging your own grave. And while you are at it: kill

yourself.”

       In addition, in or around November 2018, after the Evidentiary Petition was filed in this

matter, Respondent, again sent a death threat and/or statement intended to harass, annoy, alarm,

abuse, torment, embarrass, or offend via social media to Complainant in which Respondent

posted a picture of himself with a gun, directing his post at the Complainant.

       Further, on or about December 12, 2018, Respondent again made multiple death threats

to Complainant, including but not limited to the following – 1) Respondent threatened

Complainant, “[g]o fuck yourself and what’s left of your miserable life. You have destroyed my

life, and for that offense, you will pay with your own. That’s not a threat. That’s a PROMIS

motherfucker”; 2) Respondent threatened Complainant, “I promise you this motherfucker: If my

law career dies, you die with it”; and, 3) “If you think you’re so tough, come to Dallas. It would

be my pleasure to curb stomp your ass.”

                         V. Disciplinary Rules of Professional Conduct

       The conduct described above is in violation of the following Texas Disciplinary Rules of

Professional Conduct:


       8.04(a)(2)       A lawyer shall not commit a serious crime or commit any other criminal
                        act that reflects adversely on the lawyer’s honesty, trustworthiness or
                        fitness as a lawyer in other respects.




                            Third Amended Evidentiary Petition – Van Dyke.7583
                                              Page 3 of 5
Case 4:18-cv-00247-ALM Document 92-5 Filed 07/12/19 Page 4 of 5 PageID #: 1700



                                          VI. Complaint

       The complaint that forms the basis of the cause of action set forth above was brought to

 the attention of the Office of the Chief Disciplinary Counsel of the State Bar of Texas by

 Thomas C. Retzlaff filing a complaint on or about December 20, 2017.

                                            VII. Prayer

       WHEREFORE, PREMISES CONSIDERED, Petitioner prays that a judgment of

professional misconduct be entered against Respondent and that this Evidentiary Panel impose

an appropriate sanction against Respondent as warranted by the facts. Petitioner further prays to

recover all reasonable and necessary attorneys’ fees and all costs associated with this proceeding.

Petitioner further prays for such other and additional relief, general or specific, at law or in

equity, to which it may show itself entitled.


                                                        Respectfully submitted,

                                                        Linda A. Acevedo
                                                        Chief Disciplinary Counsel

                                                        Kristin V. Brady
                                                        Assistant Disciplinary Counsel

                                                        Office of the Chief Disciplinary Counsel
                                                        State Bar of Texas
                                                        The Princeton
                                                        14651 Dallas Parkway, Suite 925
                                                        Dallas, Texas 75254
                                                        Telephone: (972) 383-2900
                                                        Facsimile: (972) 383-2935
                                                        Email: kristin.brady@texasbar.com



                                                        ____________________________________
                                                        Kristin V. Brady
                                                        State Bar No. 24082719

                                                        ATTORNEYS FOR PETITIONER

                           Third Amended Evidentiary Petition – Van Dyke.7583
                                             Page 4 of 5
Case 4:18-cv-00247-ALM Document 92-5 Filed 07/12/19 Page 5 of 5 PageID #: 1701




                              CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing has been served on Respondent,
Jason Lee Van Dyke on this the 18th day of December 2018, via email
(jason@vandykelawfirm.com).




                                                      ______________
                                                      Kristin V. Brady




                         Third Amended Evidentiary Petition – Van Dyke.7583
                                           Page 5 of 5
